Title: To Alexander Hamilton from James Stille, 19 March 1800
From: Stille, James
To: Hamilton, Alexander


          
            Sir,
            Fort Jay 19th. March 1800—
          
          At an interview I had some time since the honor of having with you I obtained a partial promise that my Company which is but about thirty strong, should be completed out of the Recruits which my Second Lt. Patrick Harris has enlisted in N. Carolina and which I am informed are with him at Fort Johnson in that State—
          I need not say Sir that it is a mortifying thing to be intitled to a Company and to have not even half an one which has been my case ever since I have been in service—
          I am Sir with the greatest respect Your obt. servt.
          
            J. Stille Capt. 2 Regt. A&E.
          
          Majr. Genl. Hamilton—
        